

Exhibit 10.2


OTHER CASH-BASED
AWARD AGREEMENT
PURSUANT TO THE
AMENDED AND RESTATED
EXPRESS, INC. 2018 INCENTIVE COMPENSATION PLAN


* * * * *


Participant: [_________]


Grant Date: [_________]


Value of Cash-Based Award: [___________]


* * * * *


THIS AWARD AGREEMENT FOR OTHER CASH-BASED AWARDS (this “Agreement”), dated as of
the Grant Date specified above, is entered into by and between Express, Inc., a
Delaware corporation organized in the State of Delaware (the “Company”), and the
Participant specified above, pursuant to the Amended and Restated Express, Inc.
2018 Incentive Compensation Plan, as in effect and as amended from time to time
(the “Plan”), which is administered by the Committee; and


WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant to the Participant an Other Cash-Based Award
in the amount set forth above, which will be settled in cash (“Cash Award”).


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:


1.Grant of Cash Award.


a.The Company hereby grants to Participant, as of the Grant Date specified
above, an amount of Cash Award as specified above.


b.Participant must accept the terms of this Agreement through the Company’s
online acceptance process within sixty days after the Agreement is presented to
Participant for review. If Participant does not accept this Agreement through
the online acceptance process within sixty days after the Agreement is presented
for review, the Company shall automatically accept this Agreement on
Participant’s behalf.


2.Plan Terms Control.


a.This Agreement is subject in all respects to the terms of the Plan (including
any amendments thereto adopted at any time and from time to time unless such
amendments are expressly intended not to apply to the award provided hereunder).
All of the terms of the Plan are made a part of and incorporated in this
Agreement as if they were each expressly set forth herein. Any capitalized terms
not defined in this Agreement shall have the same meaning as is ascribed under
the Plan.
1

--------------------------------------------------------------------------------



b.Participant acknowledges receipt of a true copy of the Plan (which is also
filed publicly) and a prospectus describing the material terms of the Plan.
Participant has read the Plan carefully and fully understands its content,
including the Committee’s broad authority to administer the Plan (as set forth
under Article III of the Plan).


c.In the event of any conflict between the terms of this Agreement and the terms
of the Plan, the terms of the Plan shall control.


3.[Vesting and Payment.


a.Vesting. The Cash Award subject to this grant shall become vested pursuant to
the schedule set forth in the table below, provided Participant has not incurred
a Termination before the applicable vesting date. There shall be no
proportionate or partial vesting in the periods prior to each vesting date.



Vesting DateCumulative Percentage of Cash Award Vested[____]33 1/3%[____]66
2/3%[____]100%]



b.Forfeiture. Subject to Section 3(c) and Section 3(d) below, all unvested Cash
Award amounts shall be immediately forfeited upon Participant’s Termination for
any reason.


c.Death or Disability. Notwithstanding Section 3(a) above, if Participant incurs
a Termination due to Participant’s death or Disability, then any unvested Cash
Award amounts not previously forfeited shall become fully vested immediately.


d.Retirement. Notwithstanding Section 3(a) above, if Participant incurs a
Retirement (as defined below), a pro rata amount of Cash Award amounts shall
become vested upon such Retirement, with the amount to be determined by
multiplying the number of unvested Cash Award amounts scheduled to vest on the
vesting date immediately following the date of such Retirement by a fraction,
the numerator of which is the number of days in which Participant was in service
with the Company or its Affiliates for the period commencing on the vesting date
immediately preceding the date of such Retirement and continuing through the
date of such Retirement, and the denominator of which is the number of days in
the period commencing on the vesting date immediately preceding the date of such
Retirement and ending on the vesting date immediately following the date of such
Retirement. Except as set forth in this paragraph, all unvested Cash Award
amounts shall be immediately forfeited upon the Participant’s Retirement.
“Retirement” means any voluntary Termination by Participant, other than a
Termination for Cause, death, or Disability, at or after the time Participant
reaches age fifty-five and completes at least ten years of full-time continuous
service with the Company or any of its Subsidiaries.


e.Effect of Detrimental Activity. For the avoidance of doubt, Section 10.4 of
the Plan, regarding Detrimental Activity, shall apply to the Participant and the
Cash Award amounts, and the provisions thereof are hereby incorporated by
reference into this Agreement.


f.Recoupment. For the avoidance of doubt, Section 14.23 of the Plan, regarding
recoupment and clawback of Awards under the Plan, shall apply to the Participant
and the Cash Award
2

--------------------------------------------------------------------------------



amounts, and the provisions thereof are hereby incorporated by reference into
this Agreement.


4.Award Settlement. Subject to the provisions of the Plan, the Company shall
deliver to the Participant on the first payroll date following the date on which
each portion of the Cash Award becomes vested hereunder, but in no event later
than thirty days after such date, a lump sum cash payment equal to the
applicable percentage of the Cash Award as of the vesting date, in each case
less any amounts required to satisfy any federal, state or local taxes required
by law to be withheld. In no event shall a Participant be entitled to receive
any cash distribution with respect to any unvested or forfeited portion of the
Cash Award.


5.Non-transferability. The Cash Award, and any rights and interests with respect
thereto, issued under this Agreement and the Plan shall not be sold, exchanged,
transferred, assigned or otherwise disposed of in any way by the Participant (or
any beneficiary(ies) of the Participant), other than by testamentary disposition
by the Participant or the laws of descent and distribution. Any attempt to sell,
exchange, transfer, assign, pledge, encumber or otherwise dispose of or
hypothecate in any way the Cash Award, or the levy of any execution, attachment
or similar legal process upon the Cash Award, contrary to the terms and
provisions of this Agreement and/or the Plan shall be null and void and without
legal force or effect.


6.Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.


7.Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the Cash Award. Any statutorily required withholding
obligation with regard to the Participant may, unless not permitted by the
Committee, be satisfied by reducing the amount of cash otherwise deliverable to
the Participant hereunder, and any additional tax withholding permitted by the
Committee up to the maximum permissible withholding may be satisfied similarly
provided such reduction or shares would not cause adverse accounting or tax
consequences to the Company.


8.Entire Agreement; Amendment. This Agreement, together with the Plan, contains
the entire agreement between the parties hereto with respect to the subject
matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.


9.Notices. Any notice hereunder by the Participant shall be given to the Company
in writing and such notice shall be deemed duly given only upon receipt thereof
by the General Counsel of the Company. Any notice hereunder by the Company shall
be given to the Participant in writing and such notice shall be deemed duly
given only upon receipt thereof at such address as the Participant may have on
file with the Company.


3

--------------------------------------------------------------------------------



10.No Right to Employment. Any questions as to whether and when there has been a
Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or their respective
Affiliates to terminate the Participant’s employment or service at any time, for
any reason and with or without cause.


11.Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Cash Award granted under this
Agreement for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.


12.Compliance with Laws. This issuance of Cash Award pursuant to this Agreement
shall be subject to, and shall comply with, any applicable requirements of any
foreign and U.S. federal and state securities laws, rules and regulations
(including the Exchange Act and the Securities Act) and any other law or
regulation applicable thereto.


13.Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except as provided by Section 5
hereof) any part of this Agreement without the prior express written consent of
the Company.


14.Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.


15.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.


16.Further Assurances. Each party hereto shall do and perform (or shall cause to
be done and performed) all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as either party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the Plan and the consummation of the
transactions contemplated thereunder.


17.Severability; Waiver. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
The waiver by any party to this Agreement of a breach of any term of the
Agreement shall not operate or be construed as a waiver of any other subsequent
breach.


18.Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the grant of the Cash
Award made under this Agreement is completely independent of any other award or
grant and is made at the sole discretion of the Company; (c) no past grants or
awards (including, without limitation, the Cash Award granted hereunder) give
the Participant any right to any grants or awards in the future whatsoever; and
(d) any benefits granted under this Agreement are not part of the Participant’s
ordinary salary, and shall not be considered as part of such salary in the event
of severance, redundancy or resignation.


4

--------------------------------------------------------------------------------



19.Electronic Delivery and Acceptance. The Company may deliver any documents
related to current or future participation in the Plan by electronic means.
Participant consents to receive those documents by electronic delivery and to
participate in the Plan through any on-line or electronic system established and
maintained by the Company or a third party designated by the Company.


[Remainder of page intentionally left blank.]




5

--------------------------------------------------------------------------------



By selecting the signature button below, Participant is signing this Agreement
electronically and agreeing that Participant’s electronic signature is the legal
equivalent of a manual signature on this Agreement. In addition, Participant is
agreeing to the terms of this Agreement, as of the Grant Date.
6